DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments filed 8/31/2022 to claims 8,10,13-19, the cancelation of claims 1-7,9,11-12, and withdrawn claims 20-22 are acknowledged. 
Claims 8,10,13-22 are pending.
Claims 1-7,9,11-12 are canceled.
Claims 20-22 are withdrawn.
Claims 8,10,13-19 are examined.

Claim Objections
Claim 19 is objected to because of the following informalities: for purposes of clarity, the examiner is suggesting “wherein the four magnets are located on at least two positions selected from an upper edge of the mask at the nose bridge, a lower edge of the mask at the jaw. the left side of the mask at one cheek and the right side of the mask at the other check” to be written as “—wherein the four magnets are configured to be located on at least two positions selected from an upper edge of the mask at the nose bridge, a lower edge of the mask at the jaw, the left side of the mask at one cheek and the right side of the mask at the other check—“.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the intermediate layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as “the intermediate layer” is not previously recited in parent claim 8. For purposes of compact prosecution, the examiner is suggesting “the intermediate layer” to be written as “—an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8,10,13,16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Lu (CN 102652584 A).

Regarding claim 8, Lu discloses a mask for reducing the inhalation of microorganisms (Figs 1-2), comprising:  
a fabric portion ([0011]) comprising at least an outer layer and an inner layer (inner and outer layer of the mask, Figs 1-2; the mask is made of multi-layer fabrics and [0011],[0013]); 
four magnets (2,4, Fig 1; [0011],[0030]) arranged around a breathing zone on the fabric portion (Fig 1-2), so as to generate a three-dimensional magnetic field (Fig 2;[0009]), thereby changing the moving trajectories of charged microorganisms in gas to be inhaled (Fig 2; [0014],[0031]), wherein two of the four magnets are disposed at left and right sides of the breathing zone respectively (2 on the left and right sides of the mask, Fig 1), with an interval between the two magnets, and the polarities of the two magnets are arranged in an opposite manner and along an up-down direction (magnets 2 on the left and right sides of the mask are positioned on opposite ends of the mask and extended in an up and down direction, Fig 2); the four magnets are located at the upper left, upper right, lower left and lower right of the breathing zone respectively (see annotated Fig 1), and the poles of the respective magnets close to an origin are S pole, N pole, S pole and N pole respectively (magnets 2 and 4 are located in respective corners of the mask and together create the analogous magnetic field to perform the analogous intended function of deflecting pollutants Fig 2,[0009],[0014],[0026],[0031]; each magnet would thus inherently have the respective opposing polarities described at these locations relative to each other in order to create the analogous magnetic field as shown in Fig 2); the four magnets are arranged counterclockwise and equidistantly along an angular bisector of four quadrants of a coordinate system (see annotated Fig 1), wherein an X axis of the coordinate system is the horizontal direction and a Y axis of the coordinate system is the vertical direction (see annotated Fig 1); and the resulting magnetic field has a central axis being a straight line passing through the origin of the coordinate system in a direction perpendicular to the mask, and is distributed radially in the form of an analogous hyperbola (see Fig 2,[0009],[0014],[0026],[0028],[0031]; the magnetic field extends out in a perpendicular direction about the mask). 

    PNG
    media_image1.png
    514
    702
    media_image1.png
    Greyscale


Regarding claim 10, Lu further discloses the mask according to claim 8, wherein the four magnets have a shape of a vertical bar, and are disposed along an up-down direction (magnets 2 and 4 are each described as magnetic sheets and are sheet-shaped and are thus each considered as having a vertical bar shape [0011]-[0012]).
 
Regarding claim 13, Lu further discloses the mask according to claim 8, wherein the mask is washable (the mask is made of washable materials and is thus considered as being washable; [0013] and [0030]).  

Regarding claim 16, Lu discloses the mask according to claim 8, wherein the outer layer and the inner layer are both made of cotton or chitin knitted fabric ([0005],[0011],[0013],[0030]).  

Regarding claim 17, Lu discloses the mask according to claim 8, wherein each of the four magnets is a magnetic sheet or a magnetic coating which is located at the outer layer or the intermediate layer ([0005],[0011],[0013]-[0014],[0030]; magnets capable of being located at the intermediate layer).  

Regarding claim 19, Lu discloses the mask according to claim 8, wherein the four magnets (magnets 2 and 4) are located on at least two positions selected from an upper edge of the mask at the nose bridge, a lower edge of the mask at the jaw, the left side of the mask at one cheek and the right side of the mask at the other cheek (nose and cheeks locations; [0011],[0013]-[0014],[0030], annotated Fig 1 and Figs 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 102652584 A), in view of Gaynor (US 2004/0000313 A1).

Regarding claim 14, Lu further discloses the mask according to claim 8, wherein the fabric portion further comprises an intermediate layer (the layer between the outer and inner layer of the mask, [0011],[0013],[0030]; the mask is multilayered and will thus have an intermediate layer), and the intermediate layer is located between the outer layer and the inner layer (intermediate layer of the mask is between the outer and inner layer of the mask, [0011],[0013],[0030]). 
Although Lu discloses general commonly used face masks in the art that use fabrics and non-woven fabrics to filter particulate matter in the air to reduce the inhalation of pollutants ([0005]) and discloses the mask to have an intermediate layer where the intermediate layer is fiber cloth modified with a chemical to additionally help with reducing the inhalation of pollutants ([0005],[0011],[0013]-[0014];chemical fiber cloth), Lu does not explicitly disclose the intermediate layer containing an antimicrobial fiber. 
Gaynor teaches an analogous layered mask (Figs 1-5; abstract) having an analogous outer layer, inner layer, and intermediate layer (the mask is a SMS (spunbonded/meltblown/spunbonded) mask and is well known in the art of facemasks where the 2 spunbonded layers make up the outer and inner layers of the mask and the meltblown layer makes up the intermediate layer of the facemask; Figs 1-5, abstract,[0006]-[0008],[0046]), where the intermediate layer is located between the outer layer and inner layer (Fig 3, [0046]) and contains an antimicrobial fiber (intermediate layer is made of meltblown fibers,[0046], and the layer is contemplated as being chemically treated with antimicrobial treatments, [0074]) for the analogous purpose of enhancing the filter capabilities of the mask ([0006]-[0008],[0059],[0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the intermediate layer of the mask disclosed by Lu with the intermediate layer of the mask containing an antimicrobial fiber as taught by Gaynor in order to analogously enhance the overall filtering capabilities of the mask by further filtering out microbials when the device is in use ([0006]-[0008],[0059],[0074]). 

Regarding claim 15, the modified Lu discloses the mask according to claim 14.
As combined, Gaynor further discloses wherein the antimicrobial fiber has a knitted, woven or non-woven fabric structure (intermediate fiber layer, [0046] and Fig 3, containing the antimicrobial treatment, [0074], is meltblown and is a non-woven fabric structure, [0006]-[0008]; Gaynor).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 102652584 A), in view of Lu (CN 103829408 A), hereinafter Lu408.

Regarding claim 18, Lu discloses the mask according to claim 8, wherein the magnetic field generated by the magnets has an intensity ([0012]).
Lu does not explicitly disclose wherein the intensity of the magnetic field generated by the magnets is 20-100 Gauss.  
Lu408 teaches of an analogous mask that uses magnetic fields to deflect incoming pollutants (Figs 1-3) having an analogous 4 magnets (2,4, Fig 1) wherein the magnetic field generated by the magnets (Fig 3) has an intensity of 20-100 Gauss ([0011]; greater than 10GS falls within the range between 20-100GS) for the analogous purpose of protecting the user from pollutants via using the principle of the Lorentz force when the device is in use ([0008]-[0011]). 
According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill before the effective filing date to manipulate and optimize the magnetic field strength of the magnets to be used.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal deflection rate depending on the strength of the magnet’s magnetic field.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. Additionally, examiner notes that the applicant's specification fails to provide details of criticality or unexpected results regarding the magnetic strength of the magnets being in the range of 20-100GS. Therefore, the examiner contends that merely modifying the strength of the magnet (magnets 2 and 4, Lu in view of Lu408) to be between 20-100GS would be an obvious modification to one having ordinary skill in the art for the purpose of being able to analogously deflecting incoming pollutions when the device is in use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786                       


/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786